EXHIBIT 10.17

 

Date: May 7, 2004

 

MUTUAL CONSENT TO TERMINATION
OF ASSET PURCHASE AGREEMENT

 

The Asset Purchase Agreement dated December 13, 2003 between MacroPore
Biosurgery, Inc. and Medicis Ventures Management GmbH, which the parties hereby
confirm has never been amended or modified (the “Agreement”), is hereby
terminated by mutual consent under Section 10.1(c) thereof. The parties hereby
agree that this termination is without liability of either party to the other,
and each of the parties hereby forgives, releases and waives any and all rights
and claims against the other arising under or in connection with the Agreement,
to the extent such rights and claims arose upon or before such termination of
the Agreement; provided, that the parties hereby confirm that Section 12.13 of
the Agreement shall survive termination of the Agreement as expressly provided
in Section 12.13.

 

 

 

 

MACROPORE BIOSURGERY, INC.

 

 

 

 

 

 

By:

/s/ Charles E. Galetto

 

 

Name:

Charles E. Galetto

 

 

Title:

Sr. Vice President Finance

 

 

 

 

MEDICIS VENTURES MANAGEMENT
GMBH

 

 

 

 

 

 

By:

/s/ Kai Deusch

 

 

Name:

Dr. Kai Deusch

 

 

Title:

Managing Director (CEO)

 

--------------------------------------------------------------------------------